Exhibit 10.2

 
SECURED REVOLVING CREDIT NOTE
 
$6,000,000 and Interest
October 21, 2010



FOR VALUE RECEIVED, Elecsys Corporation, a Kansas corporation, and Elecsys
International Corporation (collectively, “Borrowers”) jointly and severally
promise to pay to the order of UMB Bank, N.A. (“Lender”), at its main office in
Kansas City, Missouri, on October 30, 2012, or as otherwise required by the
terms of the Secured Loan Agreement, as defined below, the principal sum of Six
Million and 00/100 Dollars ($6,000,000) or such other lesser amount as shall be
noted on the Schedule of Disbursements and Payments of Principal attached hereto
pursuant to the authority set forth herein or otherwise recorded on the books
and records of Lender, together with interest on the unpaid principal balance
hereof from time to time outstanding from date or dates of disbursement until
paid at the rate or rates set forth in that certain Secured Loan Agreement
between Lender and Elecsys Corporation dated October 30, 2009, as amended by
First Amendment to Secured Loan Agreement among Borrowers and Lender dated the
date hereof (as so amended, the “Secured Loan Agreement”), adjusted as set forth
therein, with all accrued interest payable as set forth therein.  Interest
hereunder shall be computed on the basis of days elapsed and assuming a 360-day
year.  Unless Lender, in its sole discretion, may from time to time otherwise
direct, all payments shall be applied first to payment of accrued interest, and
then to reduction of the principal sum due hereunder.  Any part of the
outstanding principal balance hereof may be paid prior to maturity and if less
than the full amount due hereunder is paid, Borrowers may from time to time
until maturity receive further disbursements hereunder; provided, however, the
aggregate amount of all principal amounts outstanding hereunder shall at no time
exceed the face amount of this Note.  In the event Borrowers pay any part of the
principal balance hereof prior to maturity or, in accordance with the terms
hereof, receives any additional disbursements of principal hereunder, the
principal amount due hereunder shall be the last amount stated to be the Unpaid
Principal Balance of the Note on the Schedule of Disbursements and Payments of
Principal or otherwise recorded on the books and records of Lender and Borrowers
hereby authorize any officer of Lender to make notations on the Schedule of
Disbursements and Payments of Principal or to otherwise make an entry in the
books and records of Lender from time to time to evidence payments and
disbursements hereunder.  Lender or holder hereof may make advances upon oral or
written instructions of Borrowers or either of them any other person or persons
duly authorized by Borrowers.
 
All capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Secured Loan Agreement.
 
Upon occurrence of any of the Events of Default set forth in the Secured Loan
Agreement and the declaration thereof by Lender or the Revolving Credit Maturity
Date, whichever happens earlier, then this Note and all other obligations of
Borrowers to the holder hereof shall immediately become due and payable in full
without further notice or demand except as otherwise specifically provided in
the Secured Loan Agreement.
 
The interpretation of this instrument and the rights and remedies of the parties
hereto shall be governed by the laws of the State of Missouri.  To the extent
permitted by applicable law, Borrowers agree to pay all expenses of the holder
in collecting this Note and enforcing Lender’s rights under the Secured Loan
Agreement, including reasonable attorneys’ fees and expenses.
 

 
 

--------------------------------------------------------------------------------

 

This Note amends and restates, and is not a novation of, that certain Secured
Revolving Note executed and delivered by Elecsys Corporation to Lender dated
October 30, 2009, the indebtedness which was evidenced thereby remains
outstanding.
 
All credit evidenced by this Note is extended pursuant to the Secured Loan
Agreement, reference to which is made for a complete statement of all terms and
conditions of all borrowings evidenced hereby.
 
 
 
 
 

    ELECSYS CORPORATION                       By: /s/ Karl B. Gemperli        
                  Name: Karl B. Gemperli       Title:   President and Chief
Executive Officer                      
ELECSYS INTERNATIONAL CORPORATION
                    By: /s/ Karl B. Gemperli                           Name:
Karl B. Gemperli       Title:   President and Chief Executive Officer  

 
 
 
 
 
 
 
 
 
 
 
 
 
 


 

 
2

--------------------------------------------------------------------------------

 

Schedule No. 1
 
SCHEDULE OF DISBURSEMENTS AND PAYMENTS OF PRINCIPAL AND INTEREST
 
 
 

Date
Date Interest
Paid to
Interest Rate Interest Paid Amount of
Principal
Disbursement
Amount of
Principal
Payment
Unpaid
Principal
Balance
Disbursement
Approved By
                                                                               
                                                                               
                                                                               

 


This is the Schedule of Disbursements and Payments of Principal and Interest
referred to in the Secured Revolving Credit Note dated October 21, 2010, made by
the undersigned to the order of UMB Bank, N.A.
 
Dated: ______________, 2010
 
 
 
 
 
 

ELECSYS CORPORATION  
ELECSYS INTERNATIONAL
CORPORATION
                  By:  /s/ Karl B. Gemperli      By: /s/ Karl B.
Gemperli                       Name:    Karl B. Gemperli   Name:   Karl B.
Gemperli   Title:      President and Chief Executive Officer   Title:    
President and Chief Executive Officer          

 
 





 
3

--------------------------------------------------------------------------------

 
